DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-20 and 37, in the reply filed on July 25, 2022, is acknowledged.  The traversal is on the ground(s) that that there would not be a burden to search Groups I and II together.  This is not found persuasive because the claims drawn to polypeptides require a different field of search than the claims drawn to nucleic acids.
The requirement is still deemed proper and is therefore made FINAL.
Claims 21-36 and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant's election without traverse of the first sequence species SEQ ID NO: 4 and the second sequence species SEQ ID NO: 15 in the reply filed on July 25, 2022, is acknowledged. A fusion protein comprising SEQ ID NO: 4 as the first sequence and SEQ ID NO: 15 as the second sequence was searched and is free of the prior art. A fusion protein comprising any of SEQ ID NOs: 4-8 as the first sequence and a TRAIL protein as the second sequence was searched and is free of the prior art. The search was extended and prior art that reads on claims 1, 2, 4-6, 8-20 and 37 was found. The search was not extended further in accordance with MPEP § 803.02.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim should read “wherein the fusion polypeptide comprises SEQ ID NO: 30” or “wherein the fusion polypeptide comprises the amino acid sequence of SEQ ID NO: 30”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the indefinite language is “Glutamate (Q)”. The language is indefinite because Q is the single letter abbreviation for Glutamine, not Glutamate. It is not clear whether at least one of positions 14, 17, and 26 of SEQ ID NOs: 4-8 must be V, E or Q, or at least one of positions 14, 17, and 26 of SEQ ID NOs: 4-8 must be V or E. The dependent claims fail to remedy this issue and are likewise rejected.
With respect to claims 9-10, 12 and 20, the term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over KR2015086021 in view of US 6,747,126 and WO 2005/002500.
	KR2015086021 teaches a TRAIL fusion protein comprising from the N- to C-terminus an isoleucine zipper trimerization domain closely related to instant SEQ ID NO: 4, an amino acid linker DG and a TRAIL protein fragment identical to instant SEQ ID NO: 15 (see SEQ ID NO: 13 of KR2015086021; see also Examples 1.2, 5). 
	KR2015086021 does not teach that the isoleucine zipper trimerization domain is a sequence that is at least 90% identical to SEQ ID NO: 4 wherein at least one of the amino acids at positions 14, 17, and 26 is valine, glutamic acid or glutamine.
	US 6,747,126 discloses fusion proteins comprising a trimeric coiled coil domain and an HIV inhibitory domain (col 2, lines 52-56). US 6,747,126 teaches a specific embodiment in which the trimeric coiled coil domain is a GCN4-pIQI sequence including three mutations for increased solubility. The sequence of GCN4-pIqI is ac-MKQIEDKIEEILSKQYHIENEIARIKKLIGER (SEQ ID NO: 17) (col 5, lines 6-13). WO 2005/002500 teaches that this same sequence can be used in fusion proteins comprising a trimeric coiled coil domain and the spike protein of a coronavirus (p. 10, lines 10-15; p. 12, lines 23-25).
	It would have been obvious to substitute the trimeric coiled coil domain taught by US 6,747,126 and WO 2005/002500 for the isoleucine zipper domain in the TRAIL fusion protein of KR2015086021. One of ordinary skill in the art would have been motivated to do so in order to improve the solubility of the domain in KR2015086021 by incorporating the mutations for increased solubility taught by US 6,747,126 and WO 2005/002500. There would have been a reasonable expectation of success given that US 6,747,126, WO 2005/002500 and KR2015086021 both teach the means for making and using the disclosed fusion proteins.
	The resulting fusion protein would comprise a first sequence that is 90% identical to SEQ ID NO: 4 and contains a glutamine at position 14, and a second sequence that is a TRAIL domain identical to instant SEQ ID NO: 15, satisfying all of the limitations of claim 1. The alignment of the prior art trimeric coiled coil domain and instant SEQ ID NO: 4 is as follows (differences are bolded):
SEQ ID NO: 4	KQIEDKIEEILSKIYHVENEIARIKELIGE
prior art         KQIEDKIEEILSKQYHIENEIARIKKLIGE (27/30 positions identical)

	With respect to claim 2, the second sequence comprises instant SEQ ID NO: 15.
	With respect to claims 4-6, the fusion protein has an amino acid linker DG between the first and second sequence.
	With respect to claim 8, the fusion protein comprises a trimeric coiled coil domain as the first sequence.
	With respect to claims 9-12, the prior art is silent regarding the properties recited in claims 9-12. Because the resulting fusion polypeptide that is obvious over the cited art would meet all of the structural limitations of the claim, the functional limitations are also met.

	Claims 13-20 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over KR2015086021, US 6,747,126 and WO 2005/002500 as applied to claims 1, 2, 4-6, and 8-12 above, in further view of US 9,321,825.
	Neither KR2015086021, US 6,747,126 nor WO 2005/002500 teach a TRAIL fusion protein modified with a half-life extending molecule.
	US 9,321,825 teach fusion proteins comprising a isoleucine zipper domain and a TRAIL domain modified at the N-terminus with polyethylene glycol having a MW of 5 or 20 kDa (Figure 7; col 4, lines 33-50; col 5, lines 25-50). 
	It would have been obvious to substitute the trimeric coiled coil domain taught by US 6,747,126 and WO 2005/002500 for the isoleucine zipper domain in the TRAIL fusion protein of KR2015086021 for the reasons presented above. It would have been further obvious to pegylate the resulting fusion protein as taught by US 9,321,825. One of ordinary skill in the art would have been motivated to do so given that US 9,321,825 teaches that the PEG-TAIL conjugate has pharmaceutical activity identical or similar to that of native with extended in vivo half-life and enhanced stability. Compared to native TRAIL, the PEG-TAIL conjugate exhibits high solubility and solution stability, with highly improved pharmacokinetic profiles (abstract). There would have been a reasonable expectation of success given that US 9,921,825 teaches pegylation of a closely related fusion protein. 
The resulting fusion protein would comprise in a first amino acid sequence that is 90% identical to SEQ ID NO: 4 and contains a glutamine at position 14, an amino acid linker DG, a second amino acid sequence identical to instant SEQ ID NO: 15, and an N-terminal PEG with a molecular weight of 5 or 20 kDa, satisfying all of the limitations of claims 13-15.
	With respect to claims 16-20 and 37, the prior art is silent regarding the properties recited in claims 16-20 and 37. Because the resulting fusion polypeptide that is obvious over the cited art would meet all of the structural limitations of the claim, the functional limitations are also met.

Allowable Subject Matter
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
A recombinant fusion polypeptide comprising a first amino acid sequence selected from SEQ ID NOs: 4-8 and a second amino acid sequence comprising a TRAIL domain.
The closest prior art of KR2015086021, US 6,747,126 and WO 2005/002500 fail to teach a sequence that is identical to instant SEQ ID NOs: 4-8. The references do not suggest 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044. The examiner can normally be reached Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654